812 F.2d 1401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. GLAZEBROOK, Plaintiff-Appellant,v.William MACALI, Court of Appeals of Virginia, Supreme Courtof Virginia, City of Virginia Beach, Peter Legler,Defendants-Appellees.
No. 86-7354.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 24, 1986.Decided Feb. 17, 1987.

William H. Glazebrook, appellant pro se.
Robert Quentin Harris, Office of the Attorney General, Charles Strauss, Dale Bimson, Office of the City Attorney, for appellees.
Before HILL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Glazebrook, a Virginia inmate, filed a complaint alleging that the defendants had violated his Fourteenth Amendment rights.  After reviewing the complaint the district court determined that the Court of Appeals of Virginia and the Supreme Court of Virginia should be dismissed as defendants.  Glazebrook noted this appeal.


2
Under 28 U.S.C. Sec. 1291, this Court only has jurisdiction to review final decisions of the district court.  A final decision disposes of all issues in dispute as to all parties.  "Federal appellate jurisdiction generally depends on the existence of a decision by the District court that 'ends the litigation on the merits and leaves nothing for the court to do but execute the 3udgment.' "    Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  The record before us indicates that final judgment has not yet been entered.


3
Although the district court has dismissed the claims against the Court of Appeals of Virginia and the Supreme Court of Virginia, Fed.  R. Civ. P. 54(b) indicates that for an order to be considered final in cases involving multiple claims or multiple parties, the district court must make "an express determination that there is no just reason for delay and ... an express direction for the entry of judgment."    No such determination or direction has been made in this case.


4
Accordingly, we dismiss this appeal for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


5
DISMISSED.